DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 11/22/2021

	Claim(s) 1, 3-10, and 12-20 are pending.
Claim(s) 1, 10, and 20 have been amended.
Claim(s) 2 and 11 have been cancelled.
The 35 U.S.C § 103 rejection to claim(s) 1, 3-6, 10, 12-16, and 20 have been withdrawn in view of the amendments received on 11/22/2021.

	

Response to Arguments
Received 11/22/2021


Regarding independent claims 1, 10, and 20:

Applicant’s arguments (Remarks, Page 11: ¶ 6 to Page 12: ¶ 1), filed 11/22/2021, with respect to the rejection(s) of claim(s) 1, 10, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, amendment overcomes the applied prior art. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.



EXAMINER’S AMENDMENT

Claims 1, 3-10, and 12-20 are allowed.
	Claims 1, 10, and 20 are amended.
	

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joseph Su on February 14, 2022.

Amended claims 1, 10, and 20 are as follows:



AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A method for detecting a real-world light source in mixed reality, applicable to a mixed reality system comprising a computing apparatus and a head-mounted display, wherein the head-mounted display comprises an image capturing apparatus, and the method comprises the following steps: 
segmenting a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; and 
selecting, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality;
projecting each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image;
clustering the three-dimensional vectors to predict a directional light in the current image; and 
 within the mixed reality.

10. (Currently amended) A mixed reality system, comprising: 
a head-mounted display; 
a storage apparatus storing one or more instructions; and 
a computing apparatus connected to the head-mounted display and the storage apparatus and configured to execute the instructions to: 
segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; 
select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality; 
project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; 
cluster the three-dimensional vectors to predict a directional light in the current image; and
calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points within the mixed reality.

20. (Currently amended) A method for detecting a real-world light source in mixed reality, applicable to a mixed reality system comprising a computing apparatus and a head-mounted display, wherein the head-mounted display comprises an image capturing apparatus, and the method comprises the following steps: 
analyzing a plurality of light regions of a plurality of continuous images, and projecting each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image and a previous image; 
clustering the three-dimensional vectors to predict a directional light in the current image; and 
calculating a plurality of intersection points between the three-dimensional vectors, and predicting a point light in the current image according to the intersection points within the mixed reality;[[,]]
wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points within the mixed reality comprises: 
calculating intersection points between a plurality of first three-dimensional vectors corresponding to the current image and a plurality of second three-dimensional vectors corresponding to the previous image in 
clustering the first intersection point sample and a second intersection point sample which corresponds to the previous image to predict the point light in the current image.   




Allowable Subject Matter

Claims 1, 3-10, and 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1 and 10 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(within a mixed reality)
segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions;
select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality;
project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image;
cluster the three-dimensional vectors to predict a directional light in the current image; and
calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points within the mixed reality.  


Wherein:

Claim 1 and claim 10 are similar however are not identical, although the subject matter of claim 10 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1.

Ahn et al. (US PGPUB No. 20160148419 A1) teaches a computing apparatus connected to the head mounted display configured to execute instructions to generate a plurality of candidate regions; and cluster the three-dimensional vectors to predict a directional light in the current image; project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; cluster the three-dimensional vectors to predict a directional light in the current image; and calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points. However, Ahn et al. fails to disclose a mixed reality system; to segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; and to select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality.
Ilic et al. (US PGPUB No. 20210141076 A1) teaches a mixed reality system comprising an outing apparatus and a head-mounted display, wherein the head-mounted display comprises an image capturing apparatus. However, Ilic et al. fails to disclose to: segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality; project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the 
Castaneda et al. (US Patent No. 20210035356 A1) teaches detecting a real-world light source in mixed reality, applicable to a mixed reality system comprising a computing apparatus. However, Castaneda et al. fails to disclose to segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; to select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality; to project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; cluster the three-dimensional vectors to predict a directional light in the current image; and to calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points within the mixed reality.
Yu et al. (US PGPUB No. 20210358422 A1) teaches to generate a plurality of candidate regions; and selecting, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold. However, Yu et al. fails to disclose segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; candidate regions of which an average brightness of pixels is greater than a brightness 
Wang et al. (US PGPUB No. 20210407446 A1) teaches to generate a plurality of candidate regions; and selecting, as a plurality of light regions, the candidate regions of which an average brightness of pixels is based on a brightness threshold. However, Wang et al. fails to disclose segment a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality; project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; cluster the three-dimensional vectors to predict a directional light in the current image; and calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points within the mixed reality.
Li et al. (US PGPUB No. 20200195818 A1) teaches segmenting a plurality of continuous images according to brightnesses of the continuous images to generate a plurality of candidate regions; and to select, as a plurality of light regions, the candidate  et al. fails to disclose to select, as a plurality of light regions, the candidate regions of which an average brightness of pixels is greater than a brightness threshold within the mixed reality; to project each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; cluster the three-dimensional vectors to predict a directional light in the current image; and to calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points within the mixed reality.
As a result of the limitations of independent claims 1 and 10 as well as dependent claims 3-9 and 12-19 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Independent claim 20 is distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(within a mixed reality)
analyzing a plurality of light regions of a plurality of continuous images, and projecting each of the light regions according to a coordinate position of the head-
clustering the three-dimensional vectors to predict a directional light in the current image; and 
calculating a plurality of intersection points between the three-dimensional vectors, and predicting a point light in the current image according to the intersection points within the mixed reality;
wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points within the mixed reality comprises: 
calculating intersection points between a plurality of first three-dimensional vectors corresponding to the current image and a plurality of second three-dimensional vectors corresponding to the previous image in the three-dimensional vectors to obtain a first intersection point sample; and 
clustering the first intersection point sample and a second intersection point sample which corresponds to the previous image to predict the point light in the current image.  


Wherein:

Ahn et al. (US PGPUB No. 20160148419 A1) teaches a computing apparatus connected to the head mounted display configured to analyzing a plurality of light regions of a plurality of continuous images, and projecting each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image; cluster the three-dimensional vectors to predict a directional light in the current image; and calculate a plurality of intersection points between the three-dimensional vectors, and predict a point light in the current image according to the intersection points. However, Ahn et al. fails to disclose a mixed reality system; wherein the continuous images comprise a current image and a previous image; and wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points within the mixed reality comprises: calculating intersection points between a plurality of first three-dimensional vectors corresponding to the current image and a plurality of second three-dimensional vectors corresponding to the previous image in the three-dimensional vectors to obtain a first intersection point sample; and clustering the first intersection point sample and a second intersection point sample which corresponds to the previous image to predict the point light in the current image. 
Li et al. (US PGPUB No. 20200195818 A1) teaches wherein the continuous images comprise a current image and a previous image; and sampling a first and second image in relation with brightnesses. However, Li et al. fails to disclose wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points 
Miyamori (US PGPUB No. 20200098099 A1) teaches wherein the continuous images comprise a current image and a previous image; generating an average/mean brightness; and processing a first and second image in relation with brightnesses. However, Miyamori fails to disclose analyzing a plurality of light regions of a plurality of continuous images, and projecting each of the light regions according to a coordinate position of the head-mounted display corresponding to the continuous images to generate a plurality of three-dimensional vectors, wherein the continuous images comprise a current image and a previous image; clustering the three-dimensional vectors to predict a directional light in the current image; and calculating a plurality of intersection points between the three-dimensional vectors, and predicting a point light in the current image according to the intersection points within the mixed reality; wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points within the mixed reality comprises: calculating intersection points between a plurality of first three-dimensional vectors corresponding to the current image and a plurality of second three-dimensional vectors corresponding to the previous image in the three-dimensional vectors to obtain a first intersection point sample; and clustering the first 
Raghoebardajal et al. (US Patent No. 9916517 B2) teaches a given image representing a particular environment having corresponding lighting conditions with a greater apparent brightness, wherein apparent brightness is an estimate of brightness of an equivalent real scene corresponding to a scene represented by an image for display. However, Raghoebardajal et al. fails to disclose clustering the three-dimensional vectors to predict a directional light in the current image; and calculating a plurality of intersection points between the three-dimensional vectors, and predicting a point light in the current image according to the intersection points within the mixed reality; wherein the step of calculating the intersection points between the three-dimensional vectors, and predicting the point light in the current image according to the intersection points within the mixed reality comprises: calculating intersection points between a plurality of first three-dimensional vectors corresponding to the current image and a plurality of second three-dimensional vectors corresponding to the previous image in the three-dimensional vectors to obtain a first intersection point sample; and clustering the first intersection point sample and a second intersection point sample which corresponds to the previous image to predict the point light in the current image.
As a result of the limitations of independent claim 20 is considered as being distinguished from the closest known prior art alone or reasonable combination.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616